Title: To Thomas Jefferson from Benjamin Waterhouse, 11 January 1802
From: Waterhouse, Benjamin
To: Jefferson, Thomas


          
            Sir
            Cambridge Janry 11th. 1802.
          
          The enclosed letter came to my hands two days ago. I return it from an apprehension that it is a mistake. I conjecture that Aikens publication, as also some pieces from the news paper, were sent to some person to whom you wished to communicate information respecting the vaccine inoculation, and that by mistake you directed this letter to me, as no such articles came with it. It gives me however, the pleasing hope, provided I am right in my conjecture, of being soon honored with a letter from you.
          I am inoculating almost every day, and with undeviating success. We scarcely see any thing like a spurious taint, and when we do the cause is apparent and the remedy certain. The weather is favourable to the practice, for instead of frost & snow, we have showers like spring and the weather continues so warm that we are endanger of a double vegetation, after which “may come a frost, a killing frost!” and nip the hopes of the cultivator.
          Altho’ this new inoculation prospers, it is not without its opponents among the faculty here, as well as elswhere. Some are loathe to give up their old freind the small-pox. They slyly throw stumbling blocks in my way, while others plant themselves like reptiles in the high road of improvement & try to hiss back all that would advance. I mention this not in the tone of complaint, but merely to apprise you of the falshoods & misrepresentations that are floating on the breath of the ignorant, interested, envious & malignant. I have been so attentive in tracing every case that has been brought forward to injure us, & so careful to dissect it before the public that our enemies are rather cautious in their movements, especially as they know the popular opinion is against them. None of the printers in Boston will admit any piece against the practice without the writers name to it. It was early attempted, but the public voice cried out against it. Nay more, the printers of all parties in Boston have not only declined printing such pieces but in several instances sent them to me
          The most mischievous idea spread abroad is this,—“the kine-pox will secure you for a few years only from the s.pox, after which you are as liable as ever to the disease.” It is here, after being beaten from every post, that our enemies have entrenched themselves with an air of defiance.
          As the practice now stands on the firm ground of experiment, I mean to continue the history of it in the form of a communication to the next number of the Medical Repository at New-York. In that paper I could wish to make use of the whole, or a part of one of your letters to me, merely to aid the cause by shewing the American people that you think well of the discovery & the practice: unless indeed you would think fit to express your present opinion as you have been able to form one from your own knowledge of the business. If this idea accords with your own, I should rejoice at it, but otherwise, I must beg you to excuse the suggestion, while I remain satisfied that it would be improper. I never knew if the letter, which you thought had best be published at Washington, ever has appeared. Col. Varnum used to send me the National Intelligencer, but he has forgotten me this session.
          
          I have just sent the vaccine virus to Dr. Ramsey of Charleston by sea; he writes very earnestly for it. At N. York the worthy Dr. Seaman conducts the business with perfect success by matter I sent him. He says he shall hereafter make it a point of conscience never to inoculate another person for the small-pox, unless it be after the vaccine process by way of trial.
          Accept the sentiments of esteem & veneration from
          
            Benjn. Waterhouse
          
        